                             UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN (DETROIT)

In Re:
                                                       Case No. 19-41974-mar
         LaShaunda Renee Stevens,                      Chapter 7
                                                       Hon. Mark A. Randon

      Debtor,
_______________________________/

         MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND TO WAIVE
              FOURTEEN-DAY STAY PURSUANT TO RULE 4001(A)(3)

NOW COMES, Movant, THE HUNTINGTON NATIONAL BANK, SUCCESSOR BY
MERGER FIRSTMERIT BANK, by and through its attorneys, Fabrizio & Brook, P.C., hereby
states the following as its Motion for Relief from Automatic Stay:

         1.     That Debtor, LaShaunda Renee Stevens, filed a voluntary Chapter 7 Bankruptcy
on February 13, 2019.
         2.     That pursuant to the provisions of 11 U.S.C. § 362(d)(1), upon request of a party
in interest, the court shall grant relief from the cause including lack of adequate protection of an
interest in property of such interest.
         3.     A copy of the proposed Order Granting Relief from the Automatic Stay is
attached as Exhibit A.
         4.     That Movant, THE HUNTINGTON NATIONAL BANK, SUCCESSOR BY
MERGER FIRSTMERIT BANK, is the holder of a Mortgage on the real property located at
16858 Avon Ave., Detroit, MI 48219. (A copy of the Note and Mortgage are attached as Exhibit
B).
         5.     That FirstMerit Bank, N.A. merged with The Huntington National Bank which
was effective on August 16, 2016. See Exhibit C.
         6.     There remains due and owing on the note referenced in paragraph four hereof, the
sum of $63,502.96 plus interest which does not reflect attorney fees and costs associated with the
filing of this motion for relief.
         7.     That pursuant to the books and records of the Creditor, the Creditor has not been
adequately protected by periodic payments as required by U.S.C. Section 361 since the filing of
the petition and that there are arrearages of $2,101.55 as of the date of the filing of this Motion.



 19-41974-mar        Doc 21         Filed 04/10/19   Entered 04/10/19 15:17:12       Page 1 of 26
        8.      That pursuant to Debtor’s Schedules, the Debtor lists the value of property at
$86,300.00 and LaShaunda Renee Stevens may have no equity in the above-referenced property
and that the above-referenced property may be of inconsequential value to the estate.
        9.      That Movant is entitled to relief from stay to recover possession of the property
and liquidate its security interest.
        10.     That Movant specifically requests that the entry of this order shall be effective
immediately upon and entry and that the fourteen-day stay pursuant to Rule 4001(a)(3) prior to
enforcement of the order requested herein be waived.


WHEREFORE, Movant, THE HUNTINGTON NATIONAL BANK, SUCCESSOR BY
MERGER FIRSTMERIT BANK prays this honorable Court Order that the automatic stay be
lifted so as to permit Movant to proceed to enforce its security interest in the property.

                                                              Respectfully submitted,



Date: April 10, 2019                                          /s/ Panayiotis Marselis
                                                              Panayiotis Marselis (P66572)
                                                              Attorney for Creditor
                                                              700 Tower Drive, Ste 510
                                                              Troy, MI 48098
                                                              Telephone: (248) 362-2600
                                                              pmarselis@fabriziobrook.com




 19-41974-mar        Doc 21      Filed 04/10/19    Entered 04/10/19 15:17:12         Page 2 of 26
                                        EXHIBIT A




                       UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN (DETROIT)

In Re:
                                                    Case No. 19-41974-mar
         LaShaunda Renee Stevens,                   Chapter 7
                                                    Hon. Mark A. Randon

      Debtor,
_______________________________/
                   ORDER GRANTING MOTION FOR RELIEF
     FROM THE AUTOMATIC STAY AND TO WAIVE FOURTEEN-DAY STAY
                        PURSUANT TO RULE 4001(A)(3)

        The Court finding that a Motion for Relief from the Automatic Stay has been filed by
Movant, THE HUNTINGTON NATIONAL BANK, SUCCESSOR BY MERGER
FIRSTMERIT BANK; and the Court provides for entry of an Order if a response has not been
filed within 14 days after service of the Motion on the parties; and the Court finding that no
response has been within 14 days, and the Court having noted that Movant has complied with
applicable provisions of L.B.R. 9013(c)(1)(B), and the Court having determined that
continuation of the automatic stay against Movant would deny it the adequate protection
afforded to it on its security interest pursuant to 11 U.S.C. Section 361;
        IT IS HEREBY ORDERED that the Automatic Stay is terminated as to THE
HUNTINGTON NATIONAL BANK, SUCCESSOR BY MERGER FIRSTMERIT BANK with
respect to the property located at 16858 Avon Ave., Detroit, MI 48219 (“Property”) to allow
Creditor to commence or continue its federal and/or state law rights to the property. This Order
is effective immediately upon entry by this Court notwithstanding the provisions of FRBP
4001(a)(3).




 19-41974-mar      Doc 21     Filed 04/10/19     Entered 04/10/19 15:17:12       Page 3 of 26
                             EXHIBIT B




19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 4 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 5 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 6 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 7 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 8 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 9 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 10 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 11 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 12 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 13 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 14 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 15 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 16 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 17 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 18 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 19 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 20 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 21 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 22 of 26
19-41974-mar   Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12   Page 23 of 26
                                          EXHIBIT C




               Office of the Comptroller of the Currency
  ()
                                                                                       Central District
                                                                                 One Financial Place
                                                                        440 S. LaSalle St., Suite 2700
                                                                                  Chicago, IL 60605


  August 16, 2016

  Mr. Jeffrey A. Watiker, Attomcj
  Wachtell, Liyton. Rosen & Katl
  51 West 52 ° Street
  New York, New York 10019-6150

  Re:    Application for the merger of FirstMerit Bank, N .A. Akron, Ohio with and into
         The Huntington National Bank, Columbus, Ohio, Charter No.: 7745,
         OCC Application Number: 2016-CE-Combination-146880:
         2016-CE-BranchNew-14348; and 20l6-CE-BranchNew-147331

  Dear Mr. Watiker;

 This letter is the official certification of the Comptroller of the Currency (OCC) for FirstMerit
 Bank, N.A., Akron, Ohio, OCC Charter Number 14579, to merge with The Huntington National
 Bank, Columbus, Ohio, OCC Charter Number 7745, effective on August 16, 2016. The
 resulting bank title is The Huntington National Bank, Columbus, Ohio, OCC Charter Number
 7745.

  This letter is also the official authorization of the OCC allowing the receiving institution to
  operate the main office and branches of the target bank as branches of the receiving institution.
  A listing of each newly authorized branch and its assigned OCC branch number is attached.

  Please address any questions regarding this transaction to the undersigned at                  or
  Director for District Licensing Nancy M. Sundstrom a

  Sincerely,
               <.   '              \
                                   !
          .,        f•



    i · �"'IK_'u{t,e.kl
  Kimberly\.\-!. Lynch \
  Senior Licensing Ao�\yst




19-41974-mar             Doc 21   Filed 04/10/19   Entered 04/10/19 15:17:12        Page 24 of 26
                             UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN (DETROIT)

In Re:
                                                           Case No. 19-41974-mar
         LaShaunda Renee Stevens,                          Chapter 7
                                                           Hon. Mark A. Randon

       Debtor,
_______________________________/

                           NOTICE OF MOTION FOR RELIEF FROM
                       AUTOMATIC STAY TO THE DEBTOR/RESPONDENT:

Your rights may be affected. You should read these papers carefully and discuss them with your attorney,
if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one).

If you do not want the court to Lift the Automatic Stay as to Creditor, THE HUNTINGTON NATIONAL
BANK, SUCCESSOR BY MERGER FIRSTMERIT BANK, or if you want the court to consider your
views on the Motion for Relief from Automatic Stay, within 14 days you or your attorney must:

             File with the court a written response or an answer, explaining your position at:

                             United States Bankruptcy Court, 211 W Fort,
                                           Detroit, MI 48226

If you mail your response to the court for filing, you must mail it early enough so the court will receive it
on or before the date stated above.

You must also mail a copy to:

Panayiotis Marselis, Fabrizio & Brook, P.C.,               Wendy Turner Lewis, Chapter 7 Trustee, 444
700 Tower Dr., Ste 510, Troy, MI 48098                     West Willis Street, Ste 101, Detroit, MI 48201

If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion and you
will be served with a notice of the date, time and location of the hearing.

If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief.

Respectfully submitted,

Date: April 10, 2019                                               /s/ Panayiotis Marselis
                                                                   Panayiotis Marselis (P-66572)
                                                                   Attorney for Creditor
                                                                   700 Tower Drive, Ste 510
                                                                   Troy, MI 48098
                                                                   Telephone: (248) 362-2600
                                                                   pmarselis@fabriziobrook.com




 19-41974-mar          Doc 21     Filed 04/10/19       Entered 04/10/19 15:17:12           Page 25 of 26
                       UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN (DETROIT)

In Re:
                                                   Case No. 19-41974-mar
         LaShaunda Renee Stevens                   Chapter 7
                                                   Hon. Mark A. Randon
      Debtor,
_______________________________/

                               CERTIFICATE OF SERVICE

        Movant, THE HUNTINGTON NATIONAL BANK, SUCCESSOR BY MERGER
FIRSTMERIT BANK, filed a Motion for Relief from the Automatic Stay. A copy of the
Motion, with Exhibits, and Notice of Filing of Response Deadline were served upon, Debtor,
Debtor's Counsel, the Chapter 7 Trustee, and the U.S. Trustee by U.S. Mail or by electronic
notification on April 10, 2019 at the addresses listed below:

LaShaunda Renee Stevens, 16858 Avon Avenue, Detroit, MI 48219

Wendy Turner Lewis, 444 West Willis Street, Suite #101, Detroit, MI 48201


                                                          Respectfully submitted,

Date: April 10, 2019                                      /s/ Panayiotis Marselis
                                                          Panayiotis Marselis (P-66572)
                                                          Attorney for Creditor
                                                          THE HUNTINGTON NATIONAL
                                                          BANK, SUCCESSOR BY
                                                          MERGER FIRSTMERIT BANK
                                                          700 Tower Drive, Ste 510
                                                          Troy, MI 48098
                                                          Telephone: (248) 362-2600
                                                          pmarselis@fabriziobrook.com




19-41974-mar       Doc 21    Filed 04/10/19    Entered 04/10/19 15:17:12       Page 26 of 26
